Opinion issued March 24, 2005                                                                    













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00100-CR
___________

TRACY EARL JOHNSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 981751



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Tracy Earl Johnson, and signed a final judgment in this case on June 29, 2004.
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was July 29, 2004, 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1). 
               Appellant filed a notice of appeal on January 21, 2005, more than four
months after the deadline.   An untimely notice of appeal fails to vest the appellate
court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no
pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).